Defendant was indicted for the same crime involved in People v. Knowles, (Crim. No. 297), ante p. 498 this day decided. When the case came on for trial defendant moved to dismiss the indictment on the same ground urged in the Knowles case and a like order was made as in that case. The people appeal from the order.
Solari was brought before the grand jury as a witness by subpoena, as was Knowles, and after he was sworn the district attorney made a statement to the witness substantially the same as he made to Knowles, to which he replied: "I am willing to make a statement." Then follows his testimony, comprising some thirty odd pages of the transcript, and it is admitted that the indictment was based upon this testimony, at least in part. Upon the authority of the decision in People v. Knowles, (Crim. No. 297), ante, p. 498, the order is affirmed.
A petition to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on July 26, 1915, and the following opinion then rendered thereon:
THE COURT. — The application for hearing in this court after decision by the district court of appeal of the third district is denied, for the reasons stated in our opinion filed in denying such a petition in the case of People v. Knowles,
(Crim. No. 297), ante, p. 498. *Page 512